     Case 3:20-cv-00507-MMD-CLB Document 14 Filed 02/03/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     RONNY POWE,                                      Case No. 3:20-cv-00507-MMD-CLB

7                                 Petitioner,                        ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                               Respondents.
10

11         Petitioner Ronny Powe has filed a motion for enlargement of time. (ECF No. 13

12   (“Motion”).) The Court finds good cause exists to grant the Motion. Petitioner will have up

13   to and including March 15, 2021, to file a response to the motion to dismiss (ECF No. 9).

14         DATED THIS 3rd Day of February 2021.

15

16

17                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26

27
28
